--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(dd)


Form of
FPL GROUP, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
AMENDED AND RESTATED DEFERRED STOCK AWARD


AGREEMENT




           AGREEMENT, originally dated as of ___________ and amended and
completely restated as of February 11, 2010, between FPL Group, Inc.
(hereinafter called the "Company") and _________ (hereinafter called the
"Participant").


           1.           Grant of Deferred Stock Award.  The Company hereby
grants to the Participant as of __________ (the “Effective Date”), a Deferred
Stock Award (the “Deferred Stock Award”) consisting of _________ shares of
common stock of the Company, par value $.01 per share (“Common Stock”), which
shares shall be subject to the restrictions noted below. The number of shares of
Common Stock comprising the Deferred Stock Award from time to time shall be
referred to in this Agreement as the "Deferred Stock."  The Deferred Stock,
together with any dividends or other earnings or proceeds derived therefrom,
shall be referred to in this Agreement as the "Deferred Stock Award."


[Mr. Dewhurst]                                2.           Issuance of
Shares.                                Subject to the limitations and other
terms and conditions set forth in this Agreement and the Company's Amended and
Restated Long-Term Incentive Plan, as amended from time to time (the "Plan"),
on, or within thirty (30) days following, the last day of the Deferral Period
the Company shall issue, in the manner and from the Common Stock authorized
under the Plan, the Deferred Stock.  The Participant's rights under this
Agreement shall be the same as those of other general, unsecured creditors of
the Company.


[Mr. Robo]                      2.           Issuance of Shares; Grantor Trust
Fund.


(a)           Subject to the limitations and other terms and conditions set
forth in this Agreement and the Company's Amended and Restated Long-Term
Incentive Plan, as amended from time to time (the "Plan"), on or as soon as
practicable following the Effective Date, the Company shall issue, in the manner
and from the Common Stock authorized under the Plan, the Deferred Stock.


(b)           To assist it in meeting its obligations under this Agreement, the
Company shall establish a trust fund (the "Deferred Stock Trust Fund") with a
trustee (the "Deferred Stock Trustee") pursuant to a written trust agreement
(the "Deferred Stock Trust Agreement").  The Deferred Stock Trust Agreement
shall contain such terms and conditions not inconsistent with the Plan and this
Agreement as may be determined by or under the authority of the committee
constituted pursuant to section 2.07 of the Plan (the "LTIP Committee"), subject
to the following:


(i)           the assets of the Deferred Stock Trust Fund shall be subject to
the claims of the Company's general creditors in the event of the Company's
insolvency (as such term is defined for purposes of Revenue Procedure 92-65, as
modified from time to time); and


(ii)           the Company shall at all times be treated as the owner of the
entirety of the Deferred Stock Trust Fund for federal income tax purposes under
the so-called "grantor trust" provisions of sections 671 through 679 of the
Internal Revenue Code of 1986 (the "Code").


Notwithstanding the establishment of the Deferred Stock Trust Fund, the
Participant's rights under this Agreement shall be the same as those of other
general, unsecured creditors of the Company.


[Mr. Dewhurst]                                3.           Dividends and Other
Income.  In the event a dividend is payable on Common Stock in additional shares
of Common Stock, an amount denominated in shares of Common Stock equal to such
dividend shall, as of the ex dividend date for such dividend, become part of the
Deferred Stock Award for all purposes of this Agreement.  In the event a
dividend on Common Stock is payable in property other than cash or Common Stock,
an amount equal to such dividend shall, as of the ex dividend date for such
dividend, become part of the Deferred Stock Award for all purposes of this
Agreement, unless the committee constituted for purposes of section 2.08 of the
Plan (the “LTIP Committee”) directs that such property be deemed to be
reinvested in additional shares of Common Stock.  In the event a dividend on
Common Stock is payable in cash, such dividend shall, as of the ex dividend date
for such dividend, become part of the Deferred Stock Award for all purposes of
this Agreement.  Unless the LTIP Committee directs otherwise, cash dividends
paid with respect to Deferred Stock and any property comprising the Deferred
Stock Award payable on or after the date of amendment and restatement of this
Deferred Stock Award (February 11, 2010) shall be deemed to be applied to the
purchase of additional shares of Common Stock on the dividend payment date, at a
price equal to the closing price of the Common Stock on the dividend payment
date.


[Mr. Robo]                      3.           Dividends and Other Income.   In
the event the Deferred Stock entitles its holder to a dividend payable in
additional shares of Common Stock, such dividend shall be deposited with the
Deferred Stock Trustee and shall, as of the ex dividend date for such dividend,
become part of the Deferred Stock Award for all purposes of this Agreement.  In
the event the Deferred Stock entitles its holder to a dividend payable in
property other than cash or Common Stock, such dividend shall be deposited with
the Deferred Stock Trustees and shall, as of the ex dividend date for such
dividend, become part of the Deferred Stock Award for all purposes of this
Agreement, unless the LTIP Committee directs that such property be sold and the
sales proceeds reinvested in additional shares of Common Stock.  In the event
the Deferred Stock entitles its holder to a cash dividend, such dividend shall
be deposited with the Deferred Stock Trustees and shall, as of the ex dividend
date for such dividend, become part of the Deferred Stock Award for all purposes
of this Agreement.  Unless the LTIP Committee directs otherwise, cash dividends
paid with respect to Deferred Stock and the proceeds of sale of any property
comprising the Deferred Stock Award payable on or after the date of amendment
and restatement of this Deferred Stock Award (February 11, 2010) shall be
applied to the purchase of additional shares of Common Stock as soon as
practicable after the dividend payment date.:


Shares of Common Stock purchased in such manner shall be purchased by the
Deferred Stock Trustee in transactions for the account of the Deferred Stock
Trust Fund or, if not purchased in such manner, deposited with the Deferred
Stock Trustee and shall, when purchased, become part of the Deferred Stock and
the Deferred Stock Award.


           4.           Voting and other Shareholders' Rights. Unless otherwise
determined by the LTIP Committee, [any and all][Mr. Robo] [the Participant shall
have no] [Mr. Dewhurst] rights appurtenant to [the Deferred Stock and other
assets comprising][Mr. Robo] the Deferred Stock Award, including but not limited
to voting rights, responses to tender offers and exchange offers, election of
consideration in business combination transactions, and dissent and appraisal
rights [shall be exercised by the Deferred Stock Trustee in accordance with
applicable laws, rules and regulations][Mr. Robo].


           5.           Deferral Period.


           (a)            The [Deferred Stock Award][Mr. Robo] [Common
Stock][Mr. Dewhurst] shall not be distributed or distributable to the
Participant [in satisfaction of the Deferred Stock Award][Mr. Dewhurst] prior to
the end of a deferral period which shall begin on the Effective Date and end on:


           (i)           January 1st of the calendar year following the calendar
year in which the Participant experiences a Termination of Service; or


           (ii)           if later and the Participant is a "specified employee"
(within the meaning of section 409A of the Code and the regulations thereunder),
the date which is six (6) months after the Participant's Termination of Service


 (the "Deferral  Period").  For purposes of this Agreement the term "Termination
of Service" shall have the meaning assigned to it under section 409A of the Code
and the regulations promulgated thereunder.


           (b)           On or within ten (10) days following the last day of
the Deferral Period, the Vested Portion of the Deferred Stock Award (as
determined in accordance with section 6 of this Agreement) shall be distributed
to the Participant (or in the event of the Participant's death, to his
beneficiary determined in accordance with the terms of this Agreement).  To the
extent the Deferred Stock Award [consists][Mr. Robo] [is deemed to consist][Mr.
Dewhurst] of shares of Common Stock, distribution shall be made in kind.  To the
extent the Deferred Stock Award [consists][Mr. Robo] [is deemed to consist][Mr.
Dewhurst] of property other than cash or Common Stock, distribution shall be
made in cash unless the LTIP Committee directs otherwise.  If the Deferred Stock
Award consists of cash or other property in addition to Deferred Stock, the
distribution shall be applied proportionately to each asset included in the
Deferred Stock Award, unless the LTIP Committee determines otherwise.


           6.           Vesting.


           (a)           In General.  Except as otherwise provided in this
section 6, the Vested Portion of the Deferred Stock Award shall be (i) 0%, if
the Participant's Termination of Employment occurs prior to _________; (ii) 50%,
if the Participant's Termination of Employment occurs after _________ and prior
to __________; and (ii) 100%, if the Participant's Termination of Employment
occurs on or after ____________.  For all purposes of this Agreement, unless
otherwise determined by the LTIP Committee, the Participant's Termination of
Employment will occur on the date on which he ceases to perform any services for
the Company or an affiliated entity for which he receives compensation that is
reportable on IRS Form W-2 for federal income tax purposes.


           (b)           Vesting due to the Death or Disability of the
Participant. If the Participant's Termination of Employment results from the
Participant's death or Disability, the Vested Portion of the Deferred Stock
Award shall be the greater of the (i) percentage determined under section 6(a)
of this Agreement or (ii) the percentage determined under the following table:


For Mr. Robo:
If Termination of Employment Due to Death or Disability Occurs
The Percentage Is
after
but prior to
January 1, 2006
January 1, 2007
10%
December 31, 2006
January 1, 2008
20%
December 31, 2007
January 1, 2009
30%
December 31, 2008
January 1, 2010
40%
December 31, 2009
January 1, 2011
50%
December 31, 2010
January 1, 2012
60%
December 31, 2011
January 1, 2013
70%
December 31, 2012
January 1, 2014
80%
December 31, 2013
January 1, 2015
90%
December 31, 2014
 
100%



For Mr. Dewhurst:
If Termination of Employment Due to Death or Disability Occurs
The Percentage Is
after
but prior to
     
December 31, 2008
January 1, 2010
20%
December 31, 2009
January 1, 20011
30%
December 31, 2010
January 1, 2012
40%
December 31, 2011
January 1, 2013
50%
December 31, 2012
January 1, 2014
60%
December 31, 2013
January 1, 2015
70%
December 31, 2014
January 1, 2016
80%
December 31, 2015
January 1, 2017
90%
December 31, 2016
 
100%





Disability shall be considered to exist at the Participant's Termination of
Employment if, on such date, the Participant is suffering from a medical
condition which qualifies him (or would, upon completion of any applicable
waiting or elimination period, qualify him) for benefits under the FPL Group
Long Term Disability Plan for Executives as in effect on the date of this
Agreement.


           (c)           Vesting Due to a Change of Control.   In the event of a
Change of Control, followed by the Participant's Involuntary Discharge without
Cause or Resignation with Good Reason, the Vested Portion of the Deferred Stock
Award shall be the greater of the (i) percentage determined under section 6(a)
of this Agreement or (ii) the percentage determined under the following table:


For Mr. Robo:
If Termination of Employment following a Change of Control Occurs
The Percentage Is
On or after
but prior to
January 1, 2006
December 31, 2006
20%
December 31, 2006
December 31, 2007
30%
December 31, 2007
December 31, 2008
40%
December 31, 2008
December 31, 2009
50%
December 31, 2009
December 31, 2010
60%
December 31, 2010
December 31, 2011
70%
December 31, 2011
December 31, 2012
80%
December 31, 2012
December 31, 2012
90%
December 31, 2013
 
100%





For Mr. Dewhurst:
If Termination of Employment following a Change of Control Occurs
The Percentage Is
On or after
but prior to
     
December 31, 2008
December 31, 2009
30%
December 31, 2009
December 31, 2010
40%
December 31, 2010
December 31, 2011
50%
December 31, 2011
December 31, 2012
60%
December 31, 2012
December 31, 2013
70%
December 31, 2013
December 31, 2014
80%
December 31, 2014
December 31, 2015
90%
December 31, 2015
 
100%



For purposes of this section 6(c), the terms "Change of Control", "Involuntary
Discharge without Cause" and "Resignation with Good Reason" shall have the
meanings assigned to them in section 8. With respect to the Deferred Stock Award
granted hereunder, the provisions of this section 6(c) shall supersede the
provisions of that certain Amended and Restated Executive Retention and
Employment Agreement between the Participant and the Company dated December 10,
2009, as such may be amended (“Retention Agreement”), and the Participant
specifically acknowledges and agrees that the terms and conditions of the
Retention Agreement shall not apply to this Deferred Stock Award.


           7.           Forfeitures.


           (a)           If, on the date of the Participant's Termination of
Employment, the Vested Portion of the Deferred Stock Award is less than 100%,
the portion of the Deferred Stock Award that is not vested shall be forfeited
and shall not be eligible to be reinstated in the event the Participant is
subsequently re-employed.  If the Deferred Stock Award [consists][Mr. Robo] [is
deemed to consist][Mr. Dewhurst] of cash or other property in addition to
Deferred Stock, the forfeiture shall be applied proportionately to each asset
included in the Deferred Stock Award, unless the LTIP Committee determines
otherwise.


           (b)           If, at any time, the Participant violates any of the
provisions of section 15, the Participant shall forfeit his entire interest,
vested and unvested, in any portion of the Deferred Stock Award that has not
been distributed.


           8.           Certain Defined Terms.


            (a)           For all purposes of this Agreement, the term "Change
of Control" shall have the meaning assigned to it under the Plan as in effect on
the date of this Agreement.
 
           (b)           For all purposes of this Agreement, "Involuntary
Discharge without Cause" shall mean a Termination of Employment by the Company
that is not for "Cause" described in section 7(b) of the Retention Agreement as
in effect on the date of this Agreement or the result of the Participant's death
or Disability.
 
 
           (c)           For purposes of this Agreement, "Resignation with Good
Reason" shall mean the Participant's voluntary resignation under the
circumstances described in section 7(c) of the Retention Agreement as in effect
on the date of this Agreement.
 
           9.           Tax Withholding.  Upon vesting, distribution, or any
other taxable event in relation to the Deferred Stock, the Company shall be
authorized, in order to meet the Company’s obligations for the payment of
withholding taxes (including federal and state income taxes and payroll taxes
applicable to the taxable income relating to such event), to remit [or direct
the Deferred Stock Trustee to remit][Mr. Robo] the minimum required withholding
taxes to the appropriate tax authority on the Participant's behalf and to deduct
the amount so remitted from the Deferred Stock Award.  Unless the Committee
determines otherwise, any such deduction shall be applied first to cash balances
included in the Deferred Stock Award, second (if necessary) to assets other than
cash and Deferred Stock that comprise the Deferred Stock Award and third (if
necessary) to Deferred Stock.  Deductions applied to property other than cash
shall be based on the fair market value of the property as of the date of
withholding.


           10.           Compliance with Laws and Regulations.
 
           (a)           The Deferred Stock Award is intended to be, to the
maximum extent permitted under applicable laws, an unfunded, non-qualified plan
maintained primarily for the purpose of providing deferred compensation for
highly compensated employees, as contemplated by sections 201(2), 301(a)(3), and
401(a)(1) of ERISA. The Deferred Stock Award is not intended to comply with the
requirements of section 401(a) of the Code or to be subject to Parts 2, 3, and 4
of Title I of ERISA. The Deferred Stock Award shall be administered and
construed so as to effectuate this intent.
 
           (b)           The Deferred Stock Award is further intended to be a
non-qualified deferred compensation plan described in section 409A of the Code.
The Deferred Stock Award shall be operated, administered, and construed to
comply with the requirements of section 409A of the Code and the regulations
thereunder.  In addition, the Deferred Stock Award shall be subject to
amendment, with or without advance notice to Participants and other interested
parties, and on a prospective or retroactive basis, including but not limited
amendment in a manner that adversely affects the rights of participants and
other interested parties, to the extent necessary to effect such compliance.
 
           11.           Designation of Beneficiary.  The Participant may
designate a beneficiary or beneficiaries (which may be an entity other than a
natural person) to receive payments and other distributions in respect of the
Deferred Stock Award upon the Participant's death.  At any time, and from time
to time, any such designation may be changed or canceled by the Participant
without the consent of any beneficiary.  Any such designation, change or
cancellation must be by written notice filed with the Executive Vice President,
Human Resources of the Company and shall not be effective until received by the
Executive Vice President, Human Resources of the Company. If the Participant
designates more than one beneficiary, such beneficiaries shall receive an equal
portion of any distribution, unless the Participant has designated otherwise, in
which case each beneficiary shall receive the portion designated by the
Participant.  If no beneficiary has been named by the Participant, the
Participant's beneficiary shall be the executor or administrator of the
Participant's estate.


12.              Nonassignability.  The Participant's rights and interest in the
Deferred Stock and other vested balances may not be assigned, pledged, or
transferred prior to the expiration of the Deferral Period except, in the event
of death, to a designated beneficiary or by will or by the laws of descent and
distribution.


13.              Effect Upon Employment. This Deferred Stock Award is not to be
construed as giving any right to the Participant for continuous employment by
the Company or a subsidiary or to any specific term, condition or privilege of
employment other than the Deferred Stock Award evidenced by this Agreement.  The
Company and its subsidiaries retain the right to terminate an employee at will
and with or without cause at any time to the full extent such rights exist in
the absence of this Agreement.


14.              Successors.  This Deferred Stock Award shall be binding upon
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) of the Company. The Company shall require any successor to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.


15.              Protective Covenants.  In consideration of the Deferred Stock
Award granted under this Agreement, the Participant covenants and agrees as
follows (the "Protective Covenants"):
 
           (a)           During Participant's employment with the Company, and
for a two-year period following the termination of the Participant's employment
with the Company, Participant agrees not to compete or attempt to compete for,
or act as a broker or otherwise participate in, any projects in which the
Company has at any time done any work or undertaken any development efforts.
Furthermore, during the Participant's employment with the Company, Participant
shall not directly or indirectly solicit any of the Company’s customers,
vendors, contractors, agents, or any other parties with which the Company has an
existing or prospective business relationship, for the benefit of Participant or
for the benefit of any third party, nor shall the Participant accept
consideration or negotiate or enter into agreements with such parties for the
benefit of Participant or any third party.
 
           (b)           During the Participant's employment with the Company
and for a two-year period following the termination of the Participant's
employment with the Company, the Participant shall not, directly or indirectly,
on behalf of the Participant or for any other business, person or entity,
entice, induce or solicit or attempt to entice, induce or solicit any employee
of the Company to leave the Company's employ or to hire or to cause any employee
of the Company to become employed for any reason whatsoever.
 
           (c)           Participant shall not, at any time in the future and in
any way, disparage the Company or its current or former officers, directors, and
employees, orally or in writing, or make any statements that may be derogatory
or detrimental to the Company’s good name or business reputation.
 
           (d)           Participant acknowledges that the Company would not
have an adequate remedy at law for monetary damages if Participant breaches
these Protective Covenants.  Therefore, in addition to all remedies to which the
Company may be entitled for a breach or threatened breach of these Protective
Covenants, including but not limited to monetary damages, the Company will be
entitled to specific enforcement of these Protective Covenants and to injunctive
or other equitable relief as a remedy for a breach or threatened breach.  In
addition, upon any breach of these Protective Covenants or any separate
Confidentiality Agreement between the Company and the Participant, all rights to
receive shares of Common Stock and dividends under this Award shall be
forfeited.
 
           (e)           For purposes of this Section 15, the term “Company”
shall include all subsidiaries and affiliates of the Company, including, without
limitation, Florida Power & Light Company and NextEra Energy Resources, LLC, and
their respective subsidiaries and affiliates.
 
           (f)           Notwithstanding anything to the contrary contained in
this Agreement, the terms of these Protective Covenants shall survive the
termination of this Agreement and shall remain in effect.
 
           16.           Incorporation of Plan's Terms.  This Agreement is made
under and subject to the provisions of the Plan, and all the provisions of the
Plan are also provisions of this Agreement.  If there is a difference or
conflict between the provisions of this Agreement and the mandatory provisions
of the Plan, the provisions of the Plan will govern.  If there is a difference
or conflict between the provisions of this Agreement and a provision of the Plan
as to which the LTIP Committee is authorized to make a contrary determination,
the provisions of this Agreement will govern. (For example, the provisions of
this Agreement with respect. to Change of Control shall govern.) All terms used
herein are used as defined in the Plan as it may be amended from time to time,
except where explicitly stated to the contrary.  The Company and Committee
retain all authority and powers granted by the Plan as it may be amended from
time to time not expressly limited by this Agreement.


           17.           Interpretation.  The Committee has the sole and
absolute right to interpret the provisions of this Agreement.


           18.           Governing Law/Jurisdiction.  This Agreement shall be
construed and interpreted in accordance with the laws of the State of Florida,
without regard to its conflict of laws principles.  All suits, actions, and
proceedings relating to this Agreement may be brought only in the courts of the
State of Florida located in Palm Beach County or in the United States District
Court for the Southern District in West Palm Beach, Florida.  The Company and
Participant shall consent to the nonexclusive personal jurisdiction of the
courts described in this section for the purpose of all suits, actions, and
proceedings.  The Company and Participant each waive all objections to venue and
to all claims that a court chosen in accordance with this section is improper
based on a venue or a forum non conveniens claim.


           By signing this Agreement, the Participant accepts and agrees to all
of the foregoing terms and provisions and to all the terms and provisions of the
Plan incorporated herein by reference and confirms that he has received or has
access to a copy of the Plan.


           IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Agreement as of the day and year first above written.


FPL GROUP, INC.




________________________________




Participant




________________________________



